UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7142


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL BURRESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:04-cr-00031-FPS-JES-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Burress, Appellant Pro Se.    Randolph John Bernard,
OFFICE OF THE UNITED STATES ATTORNEY, John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathaniel Burress appeals the district court’s order

denying his self-styled “Petition for Redress of Grievance in

Admiralty.”       We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order.               See

United States v. Burress, No. 5:04-cr-00031-FPS-JES-1 (N.D. W.

Va. June 21, 2012).        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials before the court and argument would not aid in the

decisional process.

                                                                     AFFIRMED




                                       2